 

Exhibit 10.3

THIRD AMENDMENT TO EMPLOYMENT AGREEMENT

This THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (the "Third Amendment" or this
"Amendment") is made as of January 26, 2016 (the "Effective Date"), by and
between First Foundation Advisors (“FFA”), a California corporation,
(collectively the “Employer”), and John A. Hakopian ("Executive"), with
reference to the following:

RECITALS

WHEREAS, Employer and Executive are parties to that certain Employment Agreement
dated as of December 31, 2009 (the "Employment Agreement"); which amended and
restated a certain employment agreement made as of September 17, 2007; which was
subsequently amended on December 31, 2012 and August 31, 2013; and

WHEREAS, First Foundation Advisors is engaged in the business of providing
investment management, wealth management and advisory services primarily to high
net worth individuals as a wholly-owned subsidiary of First Foundation Inc.,
which, through its subsidiaries (collectively “Affiliates”), provides commercial
banking, investment management, wealth management, advisory services, trust
services and other financial services to the public.

WHEREAS, Employer and Executive desire to amend the Employment Agreement in the
manner and to the extent set forth hereinafter.

AGREEMENT

NOW, THEREFORE, for good and valuable consideration, the adequacy and receipt of
which is hereby acknowledged, and with the intent to be legally bound hereby,
Employer and Executive agree as follows:

1. Amendment to Section 4. The second sentence of Section 4 of the Employment
Agreement, entitled "Term" is hereby amended to read in its entirety as follows:

“The expiration date of the Term of the Agreement is hereby extended to December
31, 2018.”  

IN WITNESS WHEREOF, this Amendment has been executed by Employer and by
Executive as of the date first above written.

 

EMPLOYER:

FIRST FOUNDATION ADVISORS

 

By:

 

/s/ John Michel

Name:

 

John Michel

Title:

 

Chief Financial Officer

 

EXECUTIVE

 

/s/ John A. Hakopian

Name:

 

John A. Hakopian

 

 